DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 16 February 2021 containing amendments to the claims and remarks.
Claims 1, 2, 5, 7-9, 12, 14-22, and 37-40 are pending.
The previous rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments and Examiner’s reconsideration of the record.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are maintained.  The rejections follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-9, 12, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stiller (US 2012/0091042), as evidenced by GuideChem1, Fisher Scientific2, and PubChem3.
With respect to claims 1, 2, 5, 7-9, 12, and 37-40, Stiller discloses a process for producing a distillate fuel from coal comprising: (a) preparing a biomass-derived coal solvent (see Stiller, paragraph [0062]); (b) dissolving the coal in the biomass-derived coal solvent (see Stiller, paragraphs [0061] and [0062]); and (c) separating undissolved coal and mineral matter to produce a hydrocarbon product such as syncrude (see Stiller, paragraph [0029]).  The hydrocarbon product may be subjected to hydrogenation (see Stiller, paragraphs [0104], [0128], and [0132]).  Coal is dissolved without using molecular hydrogen or catalyst (see Stiller, entire disclosure).  The biomass-derived solvent is a hydrogen-donor solvent which may include a hydrogenated vegetable oil along with a non-hydrogenated vegetable oil or naphthalene (see Stiller, paragraphs [0062] and [0063]).  Coal tar distillate may also be used as a hydrogen donor solvent, including a partially hydrogenated coal tar distillate (see Stiller, paragraph [0063]).  The H/C atomic ratio of the hydrocarbon product is at least 20% more than that of the coal (see Stiller, paragraph [0010]).  The temperature may be in the range of 400°C (see Stiller, paragraph [0084]), at a pressure of 400 psi (see Stiller, paragraph [0067]), for a time of 10 minutes to an hour (see Stiller, paragraph [0081]).  The vegetable oil may include a non-hydrogenated vegetable oil such as corn oil or peanut oil (see Stiller, paragraphs [0062] and [0063]), corn and peanuts being known agricultural crops.  Both corn oil and peanut oil contain cycling rings (see GuideChem and Fisher Scientific) (showing molecular structure for corn oil and peanut oil, respectively, having cyclic rings).  Moreover, hydrogenated peanut oil contains cyclic rings (see PubChem) (showing molecular structure for hydrogenated peanut oil having cyclic rings). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Stiller (US 2012/0091042) as evidenced by GuideChem, Fisher Scientific, and PubChem.
With respect to claims 14-22, see discussion supra at paragraph 7.  Inasmuch as Stiller discloses multiple suitable hydrogen-donor solvents including vegetable oils (fatty acids having oleic or linoleic constituents) and lignin, then the person having ordinary skill in the art would readily recognize similar solvents as suitable for use as hydrogen-donor materials, regardless of the specific process which may be used to produce such materials.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).

Response to Arguments
Applicant’s arguments filed 16 February 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Hydrogenated vegetable oil does not contain cyclic groups.

II.	The solvents used in Stiller’s examples are coal tar distillates, petroleum distillates, residual catalytic cracker slurry oil, and tetralin.  None of these are derived from wood, agricultural crops, and energy crops.

III.	Stiller does not teach or suggest a biomass-derived hydrogen donor solvent in which “the hydrogen-donor solvent contains a cyclic ring.”



With respect to Applicant’s first and third arguments, it is known as evidenced by PubChem that hydrogenated peanut oil contains cyclic rings (see discussion supra at paragraph 7).
With respect to Applicant’s second argument, Stiller’s disclosure is not limited to specific examples.  Moreover, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With respect to Applicant’s fourth argument, see discussion supra at paragraphs 7 and 12.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Available at https://www.guidechem.com/encyclopedia/corn-oil-dic15758.html (retrieved April 1, 2021).
        2 Available at https://www.fishersci.com/shop/products/peanut-oil-mp-biomedicals/ICN90468405 (retrieved April 1, 2021).
        3 Available at https://pubchem.ncbi.nlm.nih.gov/compound/Peanut-oil_-hydrogenated (retrieved April 1, 2021).